DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Kenneth L. Mitchell on 12/08/2020.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 31, line 7, “said flange” has been replaced with –a flange--.
Claim 31, line 12, “said annular shoulder (52) of said flange (22)” has been replaced with –said annular shoulder (52) of said flange (22).--.
Claim 32, line 7, “said flange” has been replaced with –a flange--.
Claim 32, line 14, “said toothed section” has been replaced with –a toothed section--.
Claim 32, line 15, “said ring gear part” has been replaced with –said ring gear--.
Claim 35, line 3, “said piston crown” has been replaced with –a piston crown--.

	The above amendments to claims 31, 32, and 35 have been made to overcome lack of antecedent basis issues.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753